EXHIBIT ADVOCATE, MD FINANCIAL GROUP INC. AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) AS OF AND FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2009 Form 8-K: 6 ADVOCATE, MD FINANCIAL GROUP INC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED BALANCE SHEET (in thousands, except shares authorized, issued and outstanding) As of As of September 30, 2009 December 31, 2008 Assets Cash and invested assets Bonds, available for sale, at fair value $ 71,260 61,711 Common stock, at fair value 1,497 1,040 Cash and cash equivalents 5,957 4,461 Total cash and invested assets 78,714 67,212 Federal income tax receivable 754 1,248 Investment income due and accrued 542 626 Ceded unearned premiums 1,626 1,069 Reinsurance recoverable 5,110 4,869 Premiums receivable 4,219 3,098 Deferred policy acquisition costs 4,430 3,541 Special deposits 120 118 Deferred taxes, net of deferred tax valuation allowance — 659 Property and equipment, net 605 815 Prepaid expenses and other assets 444 465 Total assets $ 96,564 83,720 Liabilities and Stockholders' Equity Liabilities Senior secured notes payable $ 9,000 9,000 Losses and loss adjustment expenses 39,458 32,542 Unearned premiums 14,983 13,638 Advance premiums 946 910 Other accrued expenses 2,683 342 Commissions payable 338 317 Ceded reinsurance payable 1,801 2,041 Deferred taxes, net of deferred tax valuation allowance 129 — Premiums taxes payable 56 72 Total liabilities 69,394 58,862 Commitments and contingencies Stockholders' equity Series A convertible preferred stock, $0.005 par value; 6,000,000 shares authorized; 3,884,999 shares issued and outstanding as of September 30, 2009 and December 31, 2008, respectively 19 19 Series B convertible preferred stock $0.005 par value; 6,000,000 shares authorized, 3,634,643 shares issued and outstanding as of September 30, 2009 and December 31, 2008, respectively 18 18 Common stock, $0.005 par value; 100,000,000 shares authorized, 4,180,300 shares issued and outstanding as of September 30, 2009 and December 31, 2008, respectively 22 22 Additional paid-in capital 8,206 8,206 Accumulated other comprehensive income (loss), net of tax 1,060 (345) Retained earnings 17,845 16,938 Total stockholders' equity 27,170 24,858 Total liabilities and stockholders' equity $ 96,564 83,720 See the accompanying notes to the unaudited consolidated financial statements. Form 8-K: 7 ADVOCATE, MD FINANCIAL GROUP INC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENT OF OPERATIONS (in thousands) For the Nine Months Ended September 30, 2009 September 30, 2008 Underwriting income: Premiums earned $ 18,069 15,701 Underwriting expenses: Losses incurred 3,935 (128) Loss expenses incurred 8,873 2,690 Other underwriting expenses incurred 6,852 5,510 Amortization of deferred policy acquisition costs (889) (486) Profit share from reinsurers 268 — Total underwriting expenses 19,039 7,586 Net underwriting (loss) gain (970) 8,115 Net investment income earned 2,941 2,069 Interest expense (163) (306) Realized gain from Mississippi Medical Availability Plan ("MMAP") assumption reinsurance — 2,967 Other expense 6 (7) Net income before federal income tax expense 1,814 12,838 Federal income tax expense (benefit): Current 924 3,820 Deferred (17) — Total federal income tax expense 907 3,820 Net income $ 907 9,018 See the accompanying notes to the unaudited consolidated financial statements. Form 8-K: 8 ADVOCATE, MD FINANCIAL GROUP INC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY (in thousands) Preferred Stock Common Stock Additional Paid-in-Capital Treasury Stock Retained Earnings Other Comprehensive Income (Loss) Total Balance, December 31, 2008 $ 37 22 8,206 — 16,938 (345) 24,858 Unrealized gain on bonds and stock, net of tax — 1,405 1,405 Net income — 907 — 907 Balance, September 30, 2009 $ 37 22 8,206 — 17,845 1,060 27,170 See the accompanying notes to the unaudited consolidated financial statements. Form 8-K: 9 ADVOCATE, MD FINANCIAL GROUP INC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENT OF CASH FLOWS (in thousands) For the Nine Months Ended September 30, 2009 September 30, 2008 Operating Activities Net income $ 907 9,018 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation 249 250 Gain on bond sales (62) (180) Stock compensation expense — 6 Deferred income taxes 17 (1,172) Changes in operating assets and liabilities Prepaid expenses and other assets 21 (133) Premiums receivable (1,121) (1,164) Deferred policy acquisition costs (889) (486) Federal income tax receivable 494 — Investment income due and accrued 84 (93) Reinsurance recoverable (241) (3,399) Profit share receivables — 241 Deposits and other non-current assets (2) (49) Ceded unearned premiums (557) 1,178 Other accrued expenses 2,341 670 Unearned and advance premiums 1,381 2,885 Losses and loss adjustment expenses 6,916 14,954 Commissions payable 21 299 Ceded reinsurance payable (240) — Federal income tax payable — 851 Premium taxes payable (16) (51) Net cash provided by operating activities 9,303 23,625 Investing Activities Purchase of long-term investments, net of maturities (34,415) (25,788) Return of principle on long-term investment pools and sale of long-term investments 26,675 11,450 Purchase of property and equipment, net of retirements (55) (39) Net cash used in investing activities (7,795) (14,377) Financing Activities Proceeds from issuance of senior debt — 4,000 Purchase of treasury stock — (5,120) Other (12) (2) Net cash used in financing activities (12) (1,122) Net increase in cash and cash equivalents 1,496 8,126 Cash and cash equivalents at beginning of year 4,461 5,519 Cash and cash equivalents at end of year $ 5,957 13,645 Supplemental disclosures: Interest paid $ 163 306 Income taxes paid $ 430 4,533 Purchase net assets of MMAP $ — 6,500 See the accompanying notes to the unaudited consolidated financial statements. Form 8-K: 10 Advocate, MD Financial Group Inc. and Subsidiaries Notes to the Unaudited Consolidated Financial Statements 1. ORGANIZATION AND BASIS OF PRESENTATION Advocate, MD Financial Group Inc. (“Advocate, MD”) is a State of Nevada stock company formed to provide property/casualty insurance and other insurance services. Its wholly-owned subsidiary Advocate, MD Insurance of the Southwest, Inc. (the “Insurance Company”) received its Certificate of Authority from the Texas Department of Insurance and operations began in May 2004.In March 2008, Advocate, MD became a licensed insurer in Mississippi.The Insurance Company primarily underwrites professional liability coverage to physicians solely in the states of Texas and Mississippi.The Company also writes professional liability and general liability in Mississippi for hospitals.Its wholly-owned subsidiary Advocate Agency Services, Inc. is an inactive MGA insurance agency that generates commission income from the Insurance Company’s income protection product. The accompanying consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”). PRINCIPLES OF CONSOLIDATION The accompanying consolidated financial statements include the accounts of Advocate, MD and its wholly-owned subsidiaries Advocate, MD Insurance of the Southwest, Inc. and Advocate Agency Services, Inc. All significant intercompany balances and transactions have been eliminated in consolidation. 2. SIGNIFICANT ACCOUNTING POLICIES DEFERRED POLICY ACQUISITION COSTS The costs, to the extent recoverable, of acquiring and renewing business are capitalized and amortized over the effective period of the related insurance policies in-force. PREMIUMS Policies written are generally for a one-year term and are recorded as earned on a daily pro rata basis over the life of the policy. Policies are written on a claims-made basis with tail coverage provided upon termination. Unearned premiums are that portion of premiums written which are applicable to the unexpired terms of the policies in force. ADVANCE PREMIUMS Premiums received for policies not yet issued or effective are included in advance premiums on the liability section of the consolidated balance sheet. STATEMENT OF CASH FLOWS The Company considers all highly liquid investments with original maturities of three months or less to be cash equivalents. Form 8-K: 11 Advocate, MD Financial Group Inc. and Subsidiaries Notes to the Consolidated Financial Statements (unaudited) USE OF ESTIMATES The preparation of consolidated financial statements in accordance with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenue and expense during the reporting period. Actual results could differ from those estimates. LOSS AND LOSS ADJUSTMENT EXPENSE RESERVES The reserves for losses and loss adjustment expenses (LAE) represent management's estimate of the estimated ultimate net cost of all reported and unreported losses incurred. The reserves for unpaid losses and LAE were based on the best data available to management; however, because of the lack of historical experience, those estimates are subject to a significant degree of inherent variability. Although management believes that the estimate of the liability for loss and LAE expenses is reasonable in the circumstances, it is possible that Advocate, MD’s actual incurred losses and LAE will not conform to the assumptions inherent in the determination of the reserves; accordingly, the ultimate settlement of losses and the related LAE may vary significantly from the estimates included in the consolidated financial statements. The estimates are continually reviewed and adjusted as necessary as experience develops or new information becomes known; such adjustments are included in current operations. ACCOUNTING FOR IMPAIRMENT OF LONG-LIVED ASSETS Advocate, MD reviews the carrying values of its long-lived and identifiable intangibles assets for possible impairment whenever events or changes in circumstances indicate that the carrying amount of the assets may not be recoverable. Any long-lived assets held for disposal are reported at the lower of their carrying amounts or fair value less cost to sell. INCOME TAXES Income taxes are accounted for in accordance with guidance established by the Financial Accounting Standards Board (“FASB”).Such guidance requires the recognition of deferred tax assets and liabilities to reflect the future tax consequences of events that have been recognized in the Company’s consolidated financial statements or tax returns. Measurement of the deferred tax items are based on enacted laws at the time of preparation of the financial statements. To the extent a deferred tax asset is recognized, a valuation allowance is established when it is more likely than not that some or the entire deferred tax asset will not be realized. REINSURANCE Advocate, MD accounts for reinsurance in accordance with guidance established by the FASB.Such guidance establishes conditions required for a contract to be accounted for as reinsurance and prescribes accounting and reporting standards for reinsurance contracts.Additionally, it requires reinsurance recoverables (including amounts related to losses incurred but not reported) and prepaid reinsurance premiums to be reported as assets.Estimated reinsurance recoverables are to be recognized in a manner consistent with the liabilities relating to the underlying reinsured contracts.Reinsurance premiums, profit share distributions and commissions are recorded based on management’s best estimate of the ultimate amounts to be incurred. Form 8-K: 12 Advocate, MD Financial Group Inc. and Subsidiaries Notes to the Consolidated Financial Statements (unaudited) INVESTMENTS The FASB guidance on accounting for investments in debt and equity securities requires that certain securities be classified into one of three categories: held-to-maturity, available-for-sale, or trading securities. Investments in debt securities that the enterprise has the positive intent and ability to hold to maturity are classified as held-to-maturity and reported at amortized costs on the consolidated balance sheets. Securities that are bought and held principally for the purpose of selling them in the near term (thus held for only a short period of time) are classified as trading securities and reported at fair value.
